Citation Nr: 9903455	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-18 589	)	DATE            
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION


The veteran had active military service from June 1966 to 
June 1968.  The veteran died on December [redacted], 1990.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim seeking entitlement to 
service connection for the cause of the veteran's death on a 
direct basis.  The appellant submitted a notice of 
disagreement with that rating decision in April 1991.  She 
was provided with a statement of the case in May 1991 and her 
substantive appeal was received in June 1991.  Within that 
substantive appeal, the appellant also claimed that the 
veteran's death was due to Agent Orange exposure.  That 
inextricably intertwined issue was also subsequently 
developed for appeal.  It was denied by an April 1994 rating 
decision.  A statement from the appellant's representative, 
received in July 1994, constituted a timely notice of 
disagreement.  The appellant was provided with a statement of 
the case on the issue in September 1996 and another statement 
from her representative, in December 1996, constituted a 
timely substantive appeal.  

The case was twice previously before the Board, initially in 
May 1996 and again in August 1997, and on each occasion it 
was remanded to the RO for additional evidentiary development 
and in order to ensure due process for the appellant.  
Following compliance with the Board's directives by the RO, 
the case is now returned to the Board.



CONTENTIONS OF APPELLANT ON APPEAL

The appellant and her representative contend, in essence, 
that service connection is warranted for the cause of the 
veteran's death.  The appellant has argued that the veteran 
was exposed to Agent Orange during his service in Vietnam and 
she believes this was the cause his fatal chronic leukemia, 
that resulted in his death in 1990.  She has reported that 
the veteran was in receipt of benefits from the Agent Orange 
Veteran Payment Program, and argues that this supports her 
contentions.  In the alternative, it is argued that symptoms 
of the veteran's chronic leukemia were present shortly after 
service, and therefore, service connection is warranted on a 
direct basis.  The appellant's representative has argued, in 
his October 1998 informal hearing presentation, that if the 
appellant's claim is not granted, then an opinion should be 
sought from an independent medical expert to opine on the 
relationship of the veteran's death to his Agent Orange 
exposure, or in the alternative, the case should be remanded 
in order to seek additional medical evidence.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the appellant has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that she has presented a well-
grounded claim of service connection for cause of the 
veteran's death, as either due to Agent Orange exposure or on 
a direct basis.




FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died on 
December [redacted], 1990, at age 45, and the certified cause 
of death was chronic leukemia.

2.  The veteran had active service in Republic of Vietnam 
during the Vietnam era.

3.  At the time of his death, the veteran is not shown to 
have had a disability recognized in VA regulations as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  There is no medical evidence to show that the veteran's 
chronic leukemia was the result of exposure to Agent Orange 
in service.

5.  The appellant has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of service connection for the cause 
of the veteran's death due to exposure to Agent Orange is 
plausible.

6.  There is no medical evidence that the veteran was treated 
for chronic leukemia during his service or within one year of 
service.

7.  The appellant has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of service connection for the cause 
of the veteran's death on a direct basis is plausible.




CONCLUSION OF LAW

The appellant has not presented a well-grounded claim of 
service connection for the cause of the veteran's death, 
either on a direct basis or as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107(a), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's DD Forms 214 discloses that he 
served on active duty in the Republic of Vietnam during the 
Vietnam era.  However, the service medical records are 
entirely negative for any complaints, treatment or diagnosis 
pertaining to chronic leukemia.  The veteran underwent a 
negative pre-enlistment examination in September 1965, and 
separation examination in April 1968 was unremarkable,  
Service medical records contain no pertinent complaints or 
findings.

In July 1971, approximately three years after the veteran's 
separation from service, the veteran submitted a claim 
seeking service connection for a back disorder.  In relation 
to that claimed back disorder, the veteran underwent a VA 
examination in October 1971, and again in June 1972.  At that 
time, the veteran again had no pertinent complaints and the 
examinations were negative for any findings pertaining to 
chronic leukemia.

The veteran's certificate of death indicates he died on 
December [redacted], 1990, at the age of 45.  The immediate 
cause of death was listed as chronic leukemia.  It was also 
stated that the cause of death had its onset approximately 
six years previously.

The appellant's claim seeking direct service connection for 
the veteran's death was received in February 1991.  In her 
June 1991 substantive appeal, she argued that the veteran's 
death was due to his Agent Orange exposure.  She further 
argued that he was receiving payment from the Agent Orange 
Veteran Payment Program as a result of his exposure.

The appellant submitted, in August 1991, a number of private 
medical records from the Clearfield Hospital, the Center 
Community Hospital, Dr. Covella, Dr. Hipolito, and Dr. Dixon.  
Among these records, it was noted that the veteran was 
treated at Clearfield Hospital as early as 1977 and diagnosed 
with severe polycythemia vera.  Subsequent records throughout 
the 1980s indicate myeloproliferative syndrome consistent 
with polycythemia vera.  According to a July 1988 report from 
Dr., Dixon, the veteran was first referred to him by Dr. 
Hipolito in September 1980.  The veteran presented with a 
many year history of progressive plethora, cramps in the 
lower extremities, dyspnea on exertion, and progressive 
fatigue with headache.  Dr. Dixon further indicated that 
throughout 1982, the veteran required varying doses of 
chemotherapy in order to maintain hematologic normally, but 
his disease remained stable until January 1984, when his 
platelet count sky-rocketed and his spleen markedly enlarged.  
In 1984, he underwent a splenectomy.  He continued to undergo 
intermittent chemotherapy in 1985 and 1986.  In 1986, the 
veteran's picture was consistent with early transformation to 
a smoldering or preleukemic state.  He was then diagnosed 
with erythrol-leukemia in transition in the face of marked 
myeloproliferative disorder.  Dr. Dixon noted that as of 
August 1987, the veteran was diagnosed with acute leukemia 
and his prognosis was considered extremely limited.  A 
December 1990 discharge summary from the Clearfield Hospital 
indicated that the veteran had been progressively 
deteriorating and all treatment had failed to produce any 
substantial improvement.  Although admitted for supportive 
measures his disease was considered essentially terminal at 
time of discharge.

Pursuant to the Board's May 1996 Remand, the appellant 
submitted additional private medical records in June 1996.  
These records of treatment spanned from 1977 until the 
veteran's death in 1990.  However, they also contained 
numerous duplicates of the records previously submitted in 
August 1991.  The newly submitted records primarily revealed 
hematologic laboratory results.

Received in January 1997 were the veteran's VA medical 
records.  These indicated that the veteran had undergone a VA 
Agent Orange examination in January 1985.  At that time, the 
veteran gave a history of myeloproliferative disorder.  He 
stated this had first been diagnosed in 1977, some ten years 
after his service in Vietnam.  The examination was negative 
for any findings of any disorder etiologically related to 
Agent Orange exposure.  The remainder of the veteran's VA 
medical records indicated that he received outpatient 
treatment from March 1988 to March 1990, but these records 
were negative for any additional pertinent information.

Following the Board's second remand, in August 1997, the 
appellant was requested to provide information of any 
additional pertinent treatment records, VA or private.  Her 
representative indicated, in an October 1997 response, that 
there were no additional treatment records to be obtained and 
requested that the appeal proceed forward.
II.  Analysis

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
she has not, the claims must fail and there is no further 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski,
1 Vet. App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 S.Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Veterans Appeals which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The Board notes that the appellant has pursued two theories 
of service connection.  First, it has been contended that the 
veteran's chronic leukemia began within service or within the 
one-year presumptive period following his service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant's other contention is that the veteran's chronic 
leukemia is causally related to his exposure to Agent Orange 
during his service.

Regarding first the issue of Agent Orange exposure, the Board 
notes that a chronic, tropical, or prisoner-of-war related 
disease, or a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a), (d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)

The Board has carefully considered the contention that the 
veteran's chronic leukemia was caused by Agent Orange 
exposure.  However, inasmuch as VA regulations do not reflect 
that an association has been found between the development of 
chronic leukemia and exposure to herbicide agents, in that no 
specific determination has been made by the Secretary linking 
this disorder with herbicide exposure, a presumption of 
service connection in this case is not warranted based on the 
medical evidence of record.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e); 59 Fed.Reg. 341-346 (1994).

In addition, the appellant has not submitted any medical 
evidence in support of her contentions that the veteran's 
herbicide exposure during service actually caused or 
contributed to his death.  Although the veteran underwent a 
VA examination in 1985 for Agent Orange exposure, the 
examination was negative for any findings of residuals of 
Agent Orange exposure.  Likewise, although there are 
extensive medical records detailing the treatment of the 
veteran's chronic leukemia within the claims file, these 
records are likewise negative for any findings of residuals 
of Agent Orange exposure.  The appellant has simply made a 
contention that this is the case, with no medical evidence in 
support of her argument.

We have carefully considered the appellant's arguments and it 
is clear that she is sincere in her belief that the veteran's 
fatal chronic leukemia was due to his exposure to Agent 
Orange.  However, inasmuch as the appellant is offering her 
own medical opinion, we would note that the record does not 
indicate that she has any medical expertise to so opine.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As for the appellant's contention that the veteran's receipt 
of payments from the Agent Orange Veteran Payment Program 
support the claim, the Board notes that the veteran's 
acceptance in the Agent Orange Veteran Payment Program does 
not address the medical conditions at issue and does not 
serve to make the claim well grounded.  Receipt of 
compensation under the Agent Orange Veteran Payment Program, 
which is a nongovernmental, nonprofit entity, is based upon 
standards very different than those required to establish 
service connection.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Viglas v. Brown, 7 Vet. App. 1 (1994).

In conclusion, as the veteran's chronic leukemia is not one 
of the diseases entitled to a presumption of service 
connection based upon exposure to Agent Orange, and as the 
appellant has not submitted any other medical evidence which 
demonstrates a causal link between the veteran's herbicide 
exposure in service and his subsequent development of chronic 
leukemia, the Board is of the opinion that the appellant has 
not presented a well-grounded claim, in regards to the 
veteran's death being due to Agent Orange exposure.  
38 U.S.C.A. § 5107(a).

The Board must next address the appellant's second 
contention, namely that the veteran's chronic leukemia arose 
within service or within one year of his service.  As regards 
this claim, the Board notes that the medical record indicates 
that the veteran's polycythemia vera was first diagnosed in 
1977, approximately ten years after his service.  
Furthermore, by the veteran's own history, provided by him on 
Agent Orange examination in 1985, he reported his blood 
disorder first appeared in about 1977.  Although this 
disorder subsequently transformed into his ultimately fatal 
chronic leukemia, there is absolutely no medical evidence of 
record to indicate that this disorder was present within 
service, within one year of service, or was in any other way 
related to the veteran's service.  Furthermore, the fact that 
the veteran submitted an unrelated claim in 1971 and 
underwent VA examinations in 1971 and 1972, without any 
pertinent complaints, is certainly significant evidence that 
tends to rebut the appellant's current contentions that his 
chronic leukemia disorder arose shortly after service.

Accordingly, the Board concludes there is no competent 
medical evidence of record that the veteran's chronic 
leukemia began in service, or within one year of service.  
Nor is there competent medical evidence of any other nexus 
between the veteran's chronic leukemia and his service.

While the Board sympathizes with the appellant's contentions, 
nonetheless, the Board must once again note that inasmuch as 
the appellant is offering her own medical opinion, the record 
does not indicate that she has any medical expertise to so 
opine.  See Bostain; Routen; Espiritu; Moray; and Grottveit, 
supra.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
The appellant has not informed VA of the existence of any 
available evidence that would render the claims well 
grounded.  She has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claims, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  In this regard, the 
Board notes that the case has been twice previously remanded 
and the appellant has been provided multiple opportunities to 
submit all pertinent medical evidence.  Most recently, in 
October 1997, she indicated through her representative that 
there were no additional medical records to submit.  
Accordingly, the Board finds that there is no basis for a 
remand to search for non-existent treatment records.  
Furthermore, the Board has considered the requests of the 
appellant's representative, in his November 1998 informal 
hearing presentation, within which he requested a remand for 
further development.  However, the Board notes that there is 
no additional development to be performed and another remand 
would only result in an unnecessary delay to the appellant.  
The Board has also considered the request of the appellant's 
representative for an independent medical expert to evaluate 
the claim.  However, the Board notes that while the law 
authorizes procurement of an advisory medical opinion from 
one or more medical experts who are not VA employees when 
warranted by the medical complexity or controversy involved 
in a pending claim, see 38 U.S.C.A. §§ 5109, 7109; 38 C.F.R. 
§§ 3.328, 20.901, the need for such an action is not shown in 
the present matter.  As the appellant's claims are not well 
grounded, the evidence of record cannot be said to present a 
question of medical complexity or controversy warranting such 
a step.

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make an application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.



ORDER

Service connection for cause of the veteran's death, claimed 
as either due to Agent Orange exposure or on a direct basis, 
is denied, as the claims are not well-grounded.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -


